DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Comment
2.	Claim 1-6, 8-16 and 18-21 are allowed.


Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods enables performing parking control process in a smart manner with increased level of automation and improved level of coordination between parkers, parking property management, and city regulators. The method enables allowing smart city with higher level of automation and forming coordination in city infrastructure so as to bring convenience and efficiency to people's life in an effective manner. The method involves detecting a vehicle entering a parking spot by using a sensor i.e. ultrasonic sensor, where the ultrasonic sensor is physically placed on a parking spot of a parking lot. First wireless signal is transmitted to a cloud server by using the sensor. An entry time of the vehicle is recorded based upon reception of the first wireless signal by using a cloud server. A mobile robot device is coupled to the parking spot by using the cloud server. Identification information of the vehicle is obtained by using a camera. Second wireless signal is transmitted to the cloud server by using a mobile robot device. Vehicle exiting the parking spot is detected by using the .
Consider claim 1, the best reference found during the process of examination, Madden (US 10726723), discloses Methods and systems including computer programs encoded on a computer storage medium, for obtaining imaging data of a parking lot that includes a set of parking spots, detecting a vehicle enter the parking lot, generating a vehicle recognition model for the vehicle, determining that the vehicle is parked in a parking spot, detecting a customer exit the vehicle, generating a customer recognition model for the customer, determining that the customer has entered a business of one or more businesses affiliated with the parking lot, and providing information related to parking space usage for the parking spot and the business to a user device.
Consider claim 1, another best reference found during the process of examination, Hohenacker (US 10192440), discloses a system which comprises at least one street-lighting device, a camera system mounted thereon, a recognition unit, a transmission unit and a mobile display device. The camera system is designed to provide image indicators of parking spaces within a parking lot. The recognition unit is designed: to store the geographical coordinates of 
	Claims 11 and 21 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 11 and 21 are patentable over related arts.  Claims 2-6, 8-16, and 18-21 variously depend from claims 1, 11 and 21, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-6, 8-16 and 18-21 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689